Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
Claims 20 and 22-40 are allowed.
The following is an examiner’s statement of reasons for allowance: the following limitations of claim 20 and their equivalents in claims 34, 38, 39, and 40 are not taught by the art of record or reasonably rendered obvious by the prior art.  
Independent claims 20, 34, 38, 39, and 40 disclose a set of compressors (11, 12, and 13), peripheral devices (14 to 21), and a control unit (22).  The system produces one or more derived models using an aspect specific algorithm and one or more output models of the compressor system based on the Process and Instrumentation diagram.  The derived model is an aspect specific model that is used for control, monitoring, diagnostic or evaluation routines.
Wagner (USPAP 2012/0029706) discloses a compressor system, compressors (2, fig 2), peripheral devices (5 and 8, fig 2), and a control unit (3).   Wagner also discloses a model used for simulation, operation, and control (para 0020).  Wagner does not disclose making one model from another model using an algorithm.  McKim (USPAP 2009/0292514) discloses making one model (408) from another model (402). However, McKim fails to specifically mention making the aspect specific model with an aspect specific algorithm and a Process and Instrumentation diagram.  Both Wagner and McKim fail to mention anything being “aspect specific”.  The differences between the instant claims and Wagner and McKim are small taken singularly. Taken 
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Due to these reasons, claims 20, 34, 38, 39, and 40 and the respective dependent claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/C. W. N./
Examiner, Art Unit 3746

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746